Citation Nr: 0426887	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972 and from September 1986 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for type 
II diabetes mellitus.

The Board remanded this case in September 2003 for the RO to 
schedule the veteran for a hearing before the Board at the RO 
(Travel Board hearing).  In April 2004, the veteran withdrew 
his request for a hearing before the Board.  38 C.F.R. 
§ 20.704(e) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for type II diabetes 
mellitus based on a presumption of service connection for 
that disease provided for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  38 U.S.C.A. § 1116(f) (West 
2002).  The veteran contends that his service aboard the USS 
Coral Sea in the waters offshore Vietnam during his first 
period of active duty constituted service in the Republic of 
Vietnam for the purposes of applying the presumption of 
service connection.

VA regulations define "service in the Republic of Vietnam" 
as including "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam." 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003) (emphasis added).  VA General 
Counsel held that service aboard a deep-water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  The 
Board is bound by the regulations of VA, instructions of the 
Secretary of VA, and the precedent opinions of the VA General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

However, VA must consider all relevant theories of 
entitlement to service connection provided by law, not just 
the theory the claimant advances.  See Collier v. Derwinski, 
2 Vet. App. 247, 251 (1992) (quoting Akles v. Derwinski, 1 
Vet. App. 118, 121 (1991) ("There is no requirement in the 
law that a veteran must specify with precision the statutory 
provisions or the corresponding regulations under which he is 
seeking benefits.")).  In this case, service connection may 
also be granted on a direct basis if the evidence establishes 
that diabetes mellitus began or had its onset during active 
service.  Moreover, service connection for certain diseases, 
such as diabetes, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

With regard to these bases for service connection, the Board 
notes that there is some evidence in the claims file of 
elevated glucose levels on laboratory reports dated as early 
as 1997 while the veteran was still on active duty.  An 
October 2000 discharge summary from a VA medical center 
(VAMC) reflected that type II diabetes mellitus "was 
actually diagnosed in July of 1997" but that the veteran 
"became aware of the diagnosis roughly a year ago."  
Service medical records include a VAMC-Outpatient Progress 
Record, dated July 30, 1997, on which an examiner's 
assessment included a notation of increased glucose and that 
the veteran was to return to the clinic "for likely diabetes 
follow up."  The Board notes that in April 2004 the RO 
requested additional records from the VAMC and in June 2004 
sought a medical opinion as to whether, "based on the lab 
glucose scores" shown during a period from 1996 through 
2001, the veteran had diabetes prior to July 23, 1999.  
However, no medical opinion is in the claims file.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
regard to the issue on appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).   Provide any 
notification and development action still 
needed.

2.  Ask the veteran to submit any 
evidence in his possession showing that 
he had type II diabetes mellitus before 
July 23, 1999.

3.  Arrange for an appropriate specialist 
to review the relevant medical records in 
the claims file, including the blood 
glucose levels on laboratory reports 
dated in the late 1990s, and render an 
opinion as to likely time of onset of 
type II diabetes mellitus in this case.

4.  Once all the development requested 
above has been completed and the results 
have been fully documented in the record, 
the RO should re-adjudicate the veteran's 
claim for service connection for type II 
diabetes mellitus, considering all 
relevant bases for entitlement.  If the 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case, explaining to the 
veteran the reason for the continued 
denial and giving him an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the appellant or his representative unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




